Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-10-2008

In Re: Isidoro Rodri
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-8037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Isidoro Rodri " (2008). 2008 Decisions. Paper 131.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
A True Copy :



       Marcia M . Waldron, Clerk
A True Copy :



       Marcia M . Waldron, Clerk